LOCKWOOD, Vice Chief Justice:
The appellant, Alberto Gamez, was convicted of murder in the second degree and was sentenced to an indeterminate term of twelve to fifteen years. He was released on bail pending this appeal.
The following facts are uncontradicted. The appellant and Michael Canez, the deceased, had quarreled and fought several times before the fatal incident involved in this case. In the late afternoon of May 24, 1963, the appellant entered the Crazy Horse *332Tavern in Tucson, Arizona and encountered Canez. Words were exchanged and the two men walked out the door of the tavern. Immediately thereafter, shots were heard. Canez staggered back inside the tavern, clutching his bleeding chest. He fell to the floor and died. The appellant went to the bar next door, said to the bartender “I have just killed a man,” and ordered a beer.
The attorney who represented the appellant at his trial filed a notice of appeal on September 12, 1963. On October 25, 1963, he made application for the release of the appellant on bail. This was granted. Thereafter, counsel secured an extension of time to file the reporter’s transcript and the record on appeal was filed on February 16, 1964. Two motions for extending time to file appellant’s opening brief were granted. The last extension expired May 1, 1964. Thereafter, on May 25, 1964, the county attorney moved to dismiss the appeal. Pursuant to A.R.S. § 13-1715, this Court ordered the matter submitted for examination for fundamental error.
We have examined the record and transcript of evidence and have found no reversible error. State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (July 9, 1964).
Judgment affirmed.
UDALL, C. J., and STRUCKMEYER, BERNSTEIN and SCRUGGS, JJ., concur.